Citation Nr: 0007683	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for the 
residuals of chest and spinal injuries, and the residuals of 
concussion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967. 

In rating decisions of December 1968, February 1987, and May 
1991, the Regional Office (RO) denied entitlement to service 
connection for the residuals of chest and spinal injuries, 
and the residuals of concussion.  The veteran voiced no 
disagreement with those determinations, which have now become 
final.  

Since the time of the most recent rating decision denying 
entitlement to service connection for the disabilities in 
question, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found that such evidence 
was neither new nor material, and the current appeal ensued.  


FINDINGS OF FACT

1.  In rating decisions of December 1968, February 1987, and 
May 1991, the RO denied entitlement to service connection for 
the residuals of chest and spinal injuries, and the residuals 
of concussion.  

2.  Evidence submitted since the time of the RO's May 1991 
decision denying entitlement to service connection for the 
residuals of chest and spinal injuries, and the residuals of 
concussion, does not bear directly or substantially upon the 
issues at hand, is duplicative and/or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for the residuals of chest and spinal 
injuries, and the residuals of concussion in May 1991 is not 
new and material.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998). 

2.  The decision of the RO in May 1991 denying the veteran's 
claim for service connection for the residuals of chest and 
spinal injuries, and the residuals of a concussion, is final, 
and the claim is not reopened.  38 U.S.C.A. §§ 1110, 7105 
(West 1991 & Supp. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in this case argues that, while in service, he 
was involved in a motor vehicle accident, as a result of 
which he sustained injuries to his chest, spine, and head.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Moreover, where a veteran 
served ninety (90) days or more during a period of war, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  However, once entitlement to service 
connection for a given disorder has been denied by a decision 
of the RO, that determination, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1998).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  

When an appellant seeks to reopen a previously denied claim, 
a three-step analysis must be performed.  Winters v. West, 
12 Vet. App. 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  First, it must be determined whether new 
and material evidence has been presented pursuant to the 
provisions of 38 C.F.R. § 3.156(a) (1998).  Second, if new 
and material evidence has been presented, the case must be 
reopened, and, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence, and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Third, if the claim is well grounded, 
the Secretary may evaluate its merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998) has been fulfilled.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).  In addition, new evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its ratings decision."  
Hodge at 1363. In determining whether new and material 
evidence has been submitted, the evidence is generally 
presumed to be credible.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In the present case, at the time of the aforementioned RO 
decision in May 1991, it was determined that recent evidence 
failed to document the existence of chronic neck (cervical 
spine) or chest (rib) disability, or any residuals of a 
concussion.  Additionally noted was that, while the veteran 
did exhibit minimal degenerative changes in his lumbar spine, 
these were consistent with his age, and not the result of any 
injury received during service.  Based on such evidence, the 
RO denied entitlement to service connection for the residuals 
of a chest or spine injury, as well as the residuals of 
concussion.  

Evidence received since the time of the RO's May 1991 
decision, while in certain respects "new" in the sense that 
it was not previously of record, is not material.  In that 
regard, recently submitted VA outpatient treatment records, 
while noting the presence of degenerative disc 
disease/arthritis of the cervical spine and costochondritis, 
fail to demonstrate a linkage between these disabilities and 
any incident or incidents of the veteran's period of active 
military service.  In like manner, cerebellar volume loss 
noted on MRI evaluation in July 1998 is not shown to be in 
any way related to the veteran's inservice motor vehicle 
accident.  

The Board acknowledges that, during the course of VA 
outpatient treatment beginning in 1971, the veteran 
complained of certain "residuals of concussion" (e.g., 
hearing loss and tinnitus), as well back and chest pain, 
reportedly the result of a motor vehicle accident in August 
1966.  However, various statements to that effect appear to 
have been based almost exclusively on history provided by the 
veteran, and, as such, can be no more reliable than the 
information provided by him.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).

As noted above, where entitlement to service connection has 
been previously denied, new and material evidence must be 
submitted sufficient to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).  Absent such evidence, the veteran's claim 
for service connection for the residuals of chest and back 
injury, and of concussion, must be denied.  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO Hearing in March 1999.  Such testimony, however, is 
regrettably not probative when taken in conjunction with the 
entire objective medical evidence presently on file.  The 
Board does not doubt the sincerity of the veteran's 
statements.  Those statements, however, in and of themselves, 
do not provide a persuasive basis for a grant of the benefit 
sought in light of the evidence as a whole.  


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of service connection for the residuals 
of chest and spine injury, and of concussion, the appeal is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

